Citation Nr: 1242354	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for onychomycosis of the toenails.

3.  Entitlement to service connection for myopathy of the left lower extremity, claimed as peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for myopathy of the right lower extremity, claimed as peripheral neuropathy of the right lower extremity, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for a tremor disability, claimed as minor tremors, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for an ulcer disability, claimed as a duodenal/colonic ulcer, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for a skin disability other than onychomycosis claimed as sensitive skin, to include as secondary to herbicide exposure.

8.  Entitlement to service connection for chronic renal disease, claimed as kidney failure, to include as secondary to herbicide exposure.

9.  Entitlement to service connection for bilateral vision impairment, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to June 1970, including service in the Republic of Vietnam from December 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which denied the Veteran's claim for service connection for a duodenal/colonic ulcer.

The Veteran also appeals from a June 2008 rating decision which, in pertinent part, denied his claims for service connection for sensitive skin, minor tremors, vision impairment, kidney failure and peripheral neuropathy of the bilateral lower extremities.

In addition, the Veteran appeals from a July 2009 Decision Review Officer (DRO) decision which granted his claim for service connection for PTSD and assigned an initial rating of 30 percent.  His claim for service connection for onychomycosis of the toenails was also granted in that decision and an initial noncompensable rating was assigned.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims on appeal.

The Veteran testified before a DRO at an October 2008 hearing.  A hearing transcript has been associated with the claims file.

An October 2011 rating decision denied the Veteran's claim for service connection for diabetes mellitus; the Veteran did not timely appeal this decision.  In its November 2012 Informal Hearing Presentation (IHP), the Veteran's representative provided argument in support of this claim.  It is not clear whether the Veteran intends this argument to represent a request to reopen his claim for service connection for diabetes mellitus.  Such a claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for clarification and any appropriate action.  

The issues of entitlement to an increased rating for PTSD and onychomycosis of the toenails as well as a claim for service connection for vision impairments are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The evidence of record does not establish a nexus between the Veteran's left lower extremity myopathy and service.

2.  The evidence of record does not establish a nexus between the Veteran's right lower extremity myopathy and service.

3.  The evidence of record does not establish a nexus between the Veteran's tremor disability and service.

4.  The evidence of record does not establish a nexus between the Veteran's ulcer disability and service.

5.  The Veteran does not currently suffer from a diagnosed skin disability other than onychomycosis.

6.  The Veteran does not currently suffer from diagnosed chronic renal failure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left lower extremity myopathy, claimed as left lower extremity peripheral neuropathy, have not been met.  38 U.S.C.A.           §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).

2.  The criteria for service connection for right lower extremity myopathy, claimed as right lower peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).

3.  The criteria for service connection for tremors have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).

4.  The criteria for service connection for an ulcer disability, claimed as a duodenal/colonic ulcer, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

5.  The criteria for service connection for a skin disability other than onychomycosis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).

6.  The criteria for service connection for a chronic renal failure have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for a duodenal and colonic ulcer in a September 2006 letter.  An August 2007 letter provided such notice with regard to his claims for service connection for minor tremors, sensitive skin, vision impairment, kidney failure and peripheral neuropathy.  These letters informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, these letters informed him that he should submit any information relevant to his claims.  These letters provided proper preadjudication notice in accordance with Pelegrini.  In addition, these letters provided proper preadjudication notice in accordance with Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, service personnel records, various private treatment records, VA treatment records and the VA examination reports have been obtained.  The RO requested treatment records from Dr. W. in September 2006 after receiving a completed authorization form from the Veteran; no response from this provider was received.  A January 2009 response from the Walter Reed Medical Center indicated that any medical records related to the Veteran had been retired to the National Personnel Records Center (NPRC); the Veteran's service treatment records from the NPRC are of record.  The Veteran also testified during his October 2008 hearing that the only conditions he was treated for while at Walter Reed Medical Center were "jungle rot and sweats" and that there was no evidence that his other conditions manifested during service.  The Board notes that the Veteran's claim for skin disability other than onychomycosis is being denied herein as there is no currently diagnosed disability.  Any records from Walter Reed Medical Center, which would document treatment for a skin disability, could not substantiate the Veteran's claim for a skin disability other than onychomycosis and therefore are not pertinent to the instant claims.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A.        § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83. The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.   

The Veteran has not been afforded a VA examination with regard to the instant claims for service connection for myopathy of the bilateral lower extremities, a tremor disability, an ulcer disability, a skin disability and chronic renal failure.  As detailed below, the clinical evidence of record does not establish a relationship between the Veteran's myopathy of the bilateral lower extremities, tremor disability and an ulcer disability and his service.  The clinical evidence also does not establish a continuity of symptomology with regard to these disabilities.  The Veteran's assertion of a relationship between these disabilities and service is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).   In addition, the clinical evidence does not establish that a currently diagnosed skin disability other than onychomycosis or chronic renal failure is present.  As the record has not shown a current disability that may be related to service for these claims, a VA examination is not required.

The Veteran's representative argued in its November 2012 IHP that a VA examination was required with regard to the Veteran's claim for service connection for an ulcer disability as there was a current disability and an indication that the disability may be associated with his service.  Specifically, they cite to an Institute of Medicine article detailing the health effects of herbicides used in Vietnam and which purportedly found that the risk of ulcers upon such exposure had not been sufficiently studied to exclude an association.  They further allege that this lack of study amounted to at least an indication that the Veteran's ulcers may be associated with his service.  A review of this cited article indicates that it noted that the risk of ulcers based upon exposure to herbicides had not been sufficiently studied to exclude an association.  However, the article went on to find that such an association was unlikely due to the frequency of ulcer disease, the varied factors (e.g., alcoholism, non-steroidal anti-inflammatory drugs use, H. pylori infection) that were known to be related to the onset of symptomatic ulcer disease and the length of time which had elapsed since the last exposure.  See Institute of Medicine, Veterans and Agent Orange: Health Effects of Herbicides Used in Vietnam, 690-91 (1994).  This argument is therefore without merit and a VA examination is not required.

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.





Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as diabetes mellitus, peptic ulcers and arteriosclerosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  This regulation was amended to allow such presumptive service connection to be granted for ischemic heart disease, Parkinson's disease and hairy cell leukemia and other chronic B-cell leukemias.  See 75 Fed. Reg. 53,202 (August 31, 2010). 

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Certain chronic disabilities such as peptic ulcers are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Lower Extremity Peripheral Neuropathy and Tremor Disabilities Claims

The Veteran contends that he suffers from bilateral lower extremity peripheral neuropathy and tremors as a result of his exposure to herbicides during service.

A June 1965 service entrance examination was negative for any relevant abnormalities.  The Veteran denied neuritis or epilepsy in an accompanying Report of Medical History (RMH).  A June 1970 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any ulcer, bilateral lower extremity peripheral neuropathy or tremor disability.

An August 1974 Reserves examination was negative for any relevant abnormalities and the Veteran again denied neuritis or epilepsy.

A February 2006 private treatment note reflected the Veteran's reports of difficulty walking and performing most activities of daily living due to weakness in his bilateral upper extremities.  A diagnosis of weakness in the bilateral upper extremities secondary to myopathy was made following a physical examination.

A March 2006 private treatment note contained an assessment of critical care myopathy; the affected extremities were not specified.

A September 2007 private treatment note contained assessments of tremors and recovered from critical care myopathy.

The Veteran has a current disability as he has been diagnosed with myopathy and tremors.  Although the Veteran was noted to have recovered from his myopathy in a September 2007 treatment note, he had been diagnosed with myopathy at the time he applied for compensation in July 2006.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  In order for his disabilities to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. § 1110; Shedden and Hickson, supra.

No such evidence has been received.  The Veteran's service treatment records were negative for any complaints, treatments or diagnoses related to myopathy or tremors and his lower extremities was found to be normal in the June 1970 service discharge examination.  The clinical evidence is negative for any myopathy or tremors until 2006, more than 35 years after service.  No opinion suggesting a nexus between the Veteran's myopathy or tremors and his service has been submitted.  In addition, the Veteran has not alleged, and the clinical evidence does not support, a continuity of symptomology with regard to these claims.

The Veteran is not competent to opine as to the etiology of his current myopathy and tremor disabilities as it requires medical and scientific expertise and study to be able to provide such an opinion.  The Veteran did serve in the medical corps during service.  However, he reported in his November 2008 VA psychological examination that he earned a Bachelor of Science in chemistry and that he had received certification in business management and environmental engineering.  He has not alleged, and the record has not established, that he has received medical training or education beyond his in-service medical corps training.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his myopathy and tremor disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his myopathy and tremor disabilities and service are not probative as to this question.

VA regulations allow service connection to be granted on a presumptive basis for specified disabilities in cases where a veteran served in Vietnam.  Such disabilities include acute and subacute peripheral neuropathy and Parkinson's disease.  See 3.309(e).  The Veteran has generally alleged that his tremors were a symptom of Parkinson's disease.  The evidence of record, however, does not establish that the Veteran has been diagnosed with either disability and presumptive service connection based upon herbicide exposure therefore cannot be granted.

As the evidence is against finding a nexus between myopathy and/or a tremor disability and service, reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Ulcer Disability Claim
 
The Veteran contends that his ulcer disability is the result of his exposure to herbicides during service.

A June 1965 service entrance examination was negative for any relevant abnormalities and the Veteran denied stomach trouble in an accompanying RMH.  A June 1970 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any ulcer disability.

An August 1974 Reserves examination was negative for any relevant abnormalities and the Veteran again denied stomach trouble in an accompanying RMH.

A December 2005 private operative report indicated that a large posterior gastric ulcer was found in the Veteran's stomach and contained a diagnosis of gastrointestinal bleed with hemorrhagic shock.

A December 2005 private treatment note indicated that the Veteran had been admitted with weakness, malaise and maroon stools and found to have a significant gastrointestinal bleed.  No underlying source of bleeding was found.  He underwent a subtotal gastrectomy and required many units of fresh frozen plasma.  Impressions included gastrointestinal bleeding and acute renal failure.

During an October 2008 hearing, the Veteran testified that he did not know he had an ulcer until the 1990s and that he had treated himself for these ulcers.  He had flare-ups of his ulcer condition in 1992 and 1997 and then had the incident in 2005 when he was bleeding internally and required a blood transfusion.  He did not believe that there was any evidence of his ulcer condition or any other condition in service.  The Veteran's wife testified that she had known the Veteran since high school and that they were married in 1969.  She further testified that the Veteran did not receive treatment after service as he did not like to go to doctors and either ignored or denied things.

A January 2011 private treatment note contained an assessment of peptic ulcer disease.

The Veteran has a current disability as he has been diagnosed with a variety of ulcer disabilities, including peptic ulcer disease and a gastric ulcer.  In order for his ulcer disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that peptic ulcers manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

No such evidence has been received.  The Veteran's service treatment records were negative for any complaints, treatments or diagnoses related to ulcers and the Veteran testified during his October 2008 hearing that he did not believe he had ulcers during service.  The clinical evidence is negative for any ulcer disability until 2005, nearly 35 years after service.  No opinion suggesting a nexus between the Veteran's ulcers disability and his service has been submitted.  In addition, the Veteran has not alleged, and the clinical evidence does not support, a continuity of symptomology with regard to this claim as he testified in the October 2008 hearing that the onset of this disability occurred in the 1990s.

The Veteran is not competent to opine as to the etiology of his current ulcer disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his peptic disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau, supra; Barr, supra; Woehlaert, supra.  As discussed in the previous section, the Veteran does not have the educational background and training to render a competent opinion as to the etiology of his claimed disability.
Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his ulcer disability and service are not probative as to this question.

VA regulations allow service connection to be granted on a presumptive basis for specified disabilities in cases where a veteran served in Vietnam.  Peptic ulcer disease is not a disease for which presumptive service connection based upon such exposure may be granted.  See 3.309(e).  

Peptic ulcers are considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence documenting peptic ulcers until 2005.

As the evidence is against finding a nexus between peptic ulcer disease and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Skin Disability and Chronic Renal Failure Claims

The Veteran contends that his current skin disability, which manifests as dry skin and sensitivity, was the result of his exposure to herbicides.  He also contends that his chronic renal failure was the result of his exposure to herbicides.

A June 1965 service entrance and a June 1970 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any skin disability or kidney disability.

An August 1974 Reserves examination was negative for any relevant abnormalities and the Veteran denied the presence of kidney stones.

A February 2006 private treatment note indicated that the Veteran developed renal failure secondary to ischemic tubular nerosis after an acute upper gastrointestinal bleed.  The provider noted that the Veteran had completely recovered following dialysis.

A September 2006 private treatment note contained an assessment of recovered from acute renal failure.

During an October 2008 hearing, the Veteran testified that he had recovered from acute renal failure.  He had jungle rot on his feet during service and currently suffered from some sort of skin disability.

A November 2008 VA dermatology examination reflected the Veteran's reports of intermittent rashes, with the peeling and scaling of the skin.  He also reported having sensitive skin on his back and chest since service and that this sensitivity required the use of mild soap.  A current rash, treatment since service other than periodically using Hydrocortisone ointment or the use of any topical medication or lotions were denied.  Physical examination found his skin to be normal with no rash on the chest or back.  Examination was also negative for xerosis.  Following this examination and a review of the Veteran's claims file, the examiner found that no diagnosis was warranted other than mild onychomycosis of the toenails.

In a July 2009 substantive appeal, the Veteran wrote that his skin burned and/or itched for the past 40 years and that he was restricted to the use of a mild soap.

An April 2010 statement from the Veteran's wife indicated that the Veteran has had skin conditions, including extreme sensitivity and a burning sensation to his body, since 1969.

A May 2010 private treatment note indicated that a physical examination of the Veteran's skin and subcutaneous tissue revealed no acute rashes, lesions or indurations.

The Veteran filed the instant claims in March 2007.  The clinical evidence of record does not document the treatment, complaints or diagnoses related to a skin disability other than onychomycosis or chronic renal failure during the appellate period.  Cf. McClain, supra.  The Board notes that the Veteran was found to have recovered from acute renal failure in September 2006, prior to the filing of his claim.  In the absence of a current disability, there can be no valid claim. 

There is no competent evidence of a skin disability other than onychomycosis or chronic renal failure during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the evidence of record is negative for a current diagnosis related to these disabilities, service connection cannot be granted and the claims must be denied.   




ORDER

Entitlement to service connection for left lower extremity myopathy, claimed as left lower extremity peripheral neuropathy, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for right lower extremity myopathy, claimed as right lower extremity peripheral neuropathy, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for minor tremors, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for an ulcer disability, claimed as a duodenal/colonic ulcer, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a skin disability other than onychomycosis, claimed as sensitive skin, to include as secondary to herbicide exposure is denied.

Entitlement to service connection for chronic renal disease, claimed as kidney failure, to include as secondary to herbicide exposure is denied.


REMAND

Vision Impairment Claim

In a July 2009 substantive appeal, the Veteran indicated that he received treatment for his claimed eye disabilities from the Michigan Eye Institute.  He also submitted a completed authorization form to allow VA to obtain these records in April 2010.  In addition, the Veteran's representative reported that the Veteran received his vision treatment from a private physician in a November 2012 IHP.  VA has a duty to seek records of relevant treatment by private physicians and to provide a release to the claimant to obtain the records.  It does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand. 

PTSD and Onychomycosis Increased Rating Claims

A July 2009 DRO decision granted the Veteran's claims for service connection for PTSD and onychomycosis of the toenails; initial ratings were then assigned.  In an April 2010 statement, the Veteran indicated that the assigned rating for his PTSD and skin disability should be higher.  A Statement of the Case (SOC) addressing this appeal has not been issued.  The Board is required to remand this claim to allow such a SOC to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's private treatment records from the Michigan Eye Center as identified by the Veteran in a July 2009 substantive appeal.  The Veteran is advised that he may be required to complete a new authorization form to allow VA to obtain these records.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  The RO/AMC should issue a supplemental statement of the case as to the Veteran's claim for service connection for visual impairments, should the claim remain denied, before the claims file is returned to the Board, if otherwise in order.

3.  The RO/AMC should consider the claims for an increased rating for PTSD and onychomycosis of the toenails.  If the claim is not granted, a Statement of the Case shall be issued addressing these claims.  These issues should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeals should be closed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


